DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leerman (USPGPub 2018/0022961 A1).

Leermann discloses an adhesive tape for wrapping an 2elongated object (Figures; Abstract), the tape comprising: 3a textile substrate (Paragraphs 0018 and 0027), 4an adhesive coating applied to one or both faces of the 5textile substrate (Paragraph 0035), and 6a marker filament incorporated during manufacture into the 8textile substrate as a warp and/or weft filament (Paragraphs 0018, 0019, 0041) as in claim 1. With respect to claim 2,1 the marking filament is of substantially the 3same fineness as the other warp and/or weft filaments (Paragraph 0020). Regarding claim 3,1 the marking filament is visible in or on an 3outer surface of the adhesive tape when installed (Paragraphs 0018, 0019, 0041). For claim 4, the marking filament has a color and/or surface 3property that contrasts or is different from that of the other warp 4and/or weft filaments (Paragraphs 0018, 0019, 0020, 0041). In claim 5, 1the marker filament is colored during its manufacture (Paragraph 0023). With regard to claim 6, the marking filament is colored after its 3manufacture (Paragraph 0023). As in claim 7, the marker filaments are of several 3different colors and/or different surface textures (Paragraphs 0019 and 0020). For claim 10, the marker filament is of generally the same 3material as the other warp and/or weft filaments (Paragraph 0018). 

Claims 1 – 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000008005 A.

A machine-generated translation of JP 2000008005 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.

JP 2000008005 A discloses an adhesive tape for wrapping an 2elongated object , the tape comprising: 3a textile substrate, 4an adhesive coating applied to one or both faces of the 5textile substrate, and 6a marker filament incorporated during manufacture into the 8textile substrate as a warp and/or weft filament (Abstract; Page 2, lines 22 – 30) as in claim 1. With respect to claim 2,1 the marking filament is of substantially the 3same fineness as the other warp and/or weft filaments (Abstract; Page 2, lines 22 – 30). Regarding claim 3,1 the marking filament is visible in or on an 3outer surface of the adhesive tape when installed (Abstract; Page 2, lines 22 – 30). For claim 4, the marking filament has a color and/or surface 3property that contrasts or is different from that of the other warp 4and/or weft filaments (Abstract; Page 2, lines 22 – 30). In claim 5, 1the marker filament is colored during its manufacture (Page 2, lines 22 – 30). With regard to claim 6, the marking filament is colored after its 3manufacture (Page 2, lines 22 – 30). For claim 10, the marker filament is of generally the same 3material as the other warp and/or weft filaments (Page 2, lines 22 – 30). 

Claims 1 – 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H07238266 A.

A machine-generated translation of JP H07238266 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.

JP H07238266 A discloses an adhesive tape for wrapping an 2elongated object, the tape comprising: 3a textile substrate, 4an adhesive coating applied to one or both faces of the 5textile substrate, and 6a marker filament incorporated during manufacture into the 8textile substrate as a warp and/or weft filament (Abstract; Page 2, lines 7 – 13; Page 2, line 33 to Page 3, line 5) as in claim 1. With respect to claim 2,1 the marking filament is of substantially the 3same fineness as the other warp and/or weft filaments (Page 2, lines 7 – 13; Page 2, line 33 to Page 3, line 5). Regarding claim 3,1 the marking filament is visible in or on an 3outer surface of the adhesive tape when installed (Page 2, lines 7 – 13; Page 2, line 33 to Page 3, line 5). For claim 4, the marking filament has a color and/or surface 3property that contrasts or is different from that of the other warp 4and/or weft filaments (Page 2, lines 7 – 13; Page 2, line 33 to Page 3, line 5). In claim 5, 1the marker filament is colored during its manufacture (Page 3, lines 11 – 15). As in claim 7, the marker filaments are of several 3different colors and/or different surface textures (Page 3, lines 11 – 15). For claim 10, the marker filament is of generally the same 3material as the other warp and/or weft filaments (Page 2, lines 14 – 18). In claim 11, there are several such 3marking filaments in the tape (Page 2, lines 7 – 13; Page 2, line 33 to Page 3, line 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leerman (USPGPub 2018/0022961 A1) in view of JP H08256608 A.

A machine-generated translation of JP H08256608 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.

Leermann discloses an adhesive tape for wrapping an 2elongated object (Figures; Abstract), the tape comprising: 3a textile substrate (Paragraphs 0018 and 0027), 4an adhesive coating applied to one or both faces of the 5textile substrate (Paragraph 0035), and 6a marker filament incorporated during manufacture into the 8textile substrate as a warp and/or weft filament (Paragraphs 0018, 0019, 0041). However, Leermann fails to disclose the marker filament has a coding corresponding 3to one or more properties of the adhesive tape, the adhesive tape has properties that are 3identified by the coding of the marker filament, there are several such 3marking filaments in the tape, the marking filaments together define a coding of the properties of the adhesive tape, and the marking filaments collectively form a 3geometric pattern as coding.

JP H08256608 A teaches 3a textile substrate having a marker filament that has a coding corresponding 3to one or more properties (Figure 1; Abstract), the substrate has properties that are 3identified by the coding of the marker filament (Figure 1; Abstract), there are several such 3marking filaments in the tape (Figure 1), the marking filaments together define a coding of the properties of the substrate (Figure 1; Abstract), and the marking filaments collectively form a 3geometric pattern as coding (Figure 1; Abstract) for the purpose of displaying information with regard to the object that the textile is wrapped around (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have marker filament coding properties in Leermann in order to display information with regard to the object that the textile is wrapped around as taught by JP H08256608 A.


Claims 7 – 9 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leerman (USPGPub 2018/0022961 A1) in view of JP H08256608 A.

A machine-generated translations of JP 2000008005 A and JP H08256608 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.

JP 2000008005 A discloses an adhesive tape for wrapping an 2elongated object , the tape comprising: 3a textile substrate, 4an adhesive coating applied to one or both faces of the 5textile substrate, and 6a marker filament incorporated during manufacture into the 8textile substrate as a warp and/or weft filament (Abstract; Page 2, lines 22 – 30).  However, JP 2000008005 A fails to disclose the marker filament has a coding corresponding 3to one or more properties of the adhesive tape, the adhesive tape has properties that are 3identified by the coding of the marker filament, there are several such 3marking filaments in the tape, the marking filaments together define a coding of the properties of the adhesive tape, and the marking filaments collectively form a 3geometric pattern as coding.

JP H08256608 A teaches 3a textile substrate having a marker filament that has a coding corresponding 3to one or more properties (Figure 1; Abstract), the substrate has properties that are 3identified by the coding of the marker filament (Figure 1; Abstract), there are several such 3marking filaments in the tape (Figure 1), the marking filaments together define a coding of the properties of the substrate (Figure 1; Abstract), and the marking filaments collectively form a 3geometric pattern as coding (Figure 1; Abstract) for the purpose of displaying information with regard to the object that the textile is wrapped around (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have marker filament coding properties in JP 2000008005 A in order to display information with regard to the object that the textile is wrapped around as taught by JP H08256608 A.

Claims 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP H07238266 A in view of JP H08256608 A.

A machine-generated translations of JP H07238266 A and JP H08256608 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.

JP H07238266 A discloses an adhesive tape for wrapping an 2elongated object, the tape comprising: 3a textile substrate, 4an adhesive coating applied to one or both faces of the 5textile substrate, and 6a marker filament incorporated during manufacture into the 8textile substrate as a warp and/or weft filament (Abstract; Page 2, lines 7 – 13; Page 2, line 33 to Page 3, line 5). However, JP H07238266 A fails to disclose the marker filament has a coding corresponding 3to one or more properties of the adhesive tape, the adhesive tape has properties that are 3identified by the coding of the marker filament, the marking filaments together define a coding of the properties of the adhesive tape, and the marking filaments collectively form a 3geometric pattern as coding.

JP H08256608 A teaches 3a textile substrate having a marker filament that has a coding corresponding 3to one or more properties (Figure 1; Abstract), the substrate has properties that are 3identified by the coding of the marker filament (Figure 1; Abstract), the marking filaments together define a coding of the properties of the substrate (Figure 1; Abstract), and the marking filaments collectively form a 3geometric pattern as coding (Figure 1; Abstract) for the purpose of displaying information with regard to the object that the textile is wrapped around (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have marker filament coding properties in JP H07238266 A in order to display information with regard to the object that the textile is wrapped around as taught by JP H08256608 A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
June 15, 2022